Citation Nr: 1332269	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-11 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of gunshot wound to muscle group XI, with retained foreign bodies, for accrued benefits purposes.

2.  Entitlement to a rating in excess of 10 percent for right knee arthritis, for accrued benefits purposes.

3.  Entitlement to service connection for a lumbar spine disorder, claimed as bulging disc, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to October 1943.  The Veteran earned a Purple Heart, three Bronze Stars, and an Oak Leaf Cluster, among other decorations.  He was wounded twice in battle.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In light of the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and the appellant's statements regarding the Veteran's limp causing his lumbar spine disabilities, the Board has restyled the issue to reflect consideration of all possible lumbar spine disabilities.

The issues of entitlement to service connection for hip arthritis, and entitlement to a rating in excess of 30 percent for neuritis of the right common peroneal nerve for the purpose of accrued benefits have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The laws and regulations governing claims for accrued benefits provide that, upon the death of a Veteran, a lawful surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the Veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996). 

"Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4). 

In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See 38 U.S.C.A. §§ 5101(a) , 5121(a); see also Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C.A. §  5121A.  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence. See VA Fast Letter 10-30 (August 2010).  Here, unfortunately, the claim must be considered as an accrued benefits claim only, as the requirements for a substitution are not met.  The Veteran died prior to October 10, 2008.  While he filed a claim prior to his death, the RO had not yet decided the claim, and therefore the Veteran had not yet filed a notice of disagreement and started his appeal process.  Without a pending appeal, and having died in May 2008, the claims do not meet the criteria for substitution, and will be addressed as accrued benefits claims.

The appellant met the requirement of filing for accrued benefits "within one year after the date of [the veteran's] death."  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

Prior to his death, the Veteran's daughter in January 2008, filed claims for service connection for hip injuries, spine disabilities, and "an increase in his service-connected benefits."  Prior to the January 2008 claim, the Veteran was service-connected for neuritis of the right common peroneal nerve, residuals of a gunshot wound to right side muscle group XI, and right knee arthritis.  As such, the January 2008 claim is interpreted as a claim for increased ratings for all three of the Veteran's service-connected disorders.

A review file reveals that VA records up to 2003 have been added to the claims file.  There are no medical records contained in Virtual VA.  The appellant has provided some additional records, but indicated that she submitted "two packets" of medical records and she is unsure if the VA received both submissions.

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

While the appellant provided some VA records which were "recovered from storage," and date back to the 1990s, there is no indication of whether additional VA treatment records dating after 2003 exist but have not been added to the claims file.  As VA treatment records are in constructive possession of the VA, even if they are not physically located in the claims file, an attempt must be made to locate any outstanding records.

The Board notes the appellant's representative's 2013 argument that the service connection claims must be remanded for a medical nexus opinion.  Unfortunately, as explained above, the appellant's claim may only be addressed as an accrued benefits claim..  While it is true that in claims for substitution additional development may be completed, accrued benefits claims must be decided based upon the evidence in the file at the time of the Veteran's death.  As such, a nexus opinion will not be sought, as the information provided could not be used for the accrued benefits claims.

Additionally, the Board notes that the appellant has not been provided with adequate notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) with respect to the criteria necessary to substantiate her claim for entitlement to accrued benefits.  Although an accrued benefits claim must be based on the evidence of record at the time of the Veteran's death, VA still has an obligation to inform the claimant of what is necessary in order for her claim to be granted.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, on remand, the appellant should also be provided with appropriate VCAA notice.



Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice with respect to the appellant's claim for entitlement to increased ratings residuals of gunshot wound to muscle group XI, with retained foreign bodies and right knee arthritis, as well as entitlement to service connection for a lumbar spine disorder, all for accrued benefits purposes.  Such notice should specifically apprise the appellant of the evidence and information necessary to substantiate her claim and inform her whether she or VA bears the burden of producing or obtaining that evidence or information, and of the appropriate time limitation within which to submit any evidence or information.  A copy of the notice letter should be included in the claims file.

2.  Obtain any outstanding pertinent VA treatment records created prior to the Veteran's death, to include any treatment records from Battle Creek VAMC from 2003 until the Veteran's death in May 2008.  

3.  After undertaking any other development deemed appropriate, re-adjudicate the claims for (1) increased rating for gunshot wound to muscle group XI, (2) increased rating for right knee arthritis, and (3) entitlement to service connection for a lumbar spine disorder, all for accrued benefits purposes.  If the benefit sought is not granted, furnish the appellant with a supplemental statement of the case (SSOC) and afford her an opportunity to respond before the record is returned to the Board for further review.  The claims of entitlement to service connection for bilateral hip arthritis and entitlement to an increased rating for neuritis of the common peroneal nerve should be adjudicated in the first instance.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



